Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on February 12, 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 12, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 1, 2019 and January 24, 2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant 

Claim(s) 1 and 4-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wangh et al. (US Patent 9,034,605; May 2015).
With regard to claim 1, Wangh teaches a polymerase chain reaction (PCR) amplification reaction mixture comprising in a PCR reaction buffer: 
at least one nucleic acid strand comprising at least one target sequence,
at least one primer pair, 
a DNA polymerase, dNTPs, and at least one Reagent comprised of (Example 1, for an example of inclusion of the stem loop reagent; Table 1 for details on the inclusion of labels and quenchers; col. 3, lines 33-42 for more details on function)
at least one pair of complementary oligonucleotide strands, wherein the Reagent comprises the sequence set forth in SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, or SEQ ID NO: 6 (see alignments below where SEQ ID NO:4, 5, and 6 are taught by Wangh) with the capacity to form 25-800 nM concentration of a double-stranded hybrid 6-50 base pairs long with a melting temperature (Tm) of at least 32°C (Example 1, for an example of inclusion of the stem loop reagent; Table 1 for details on the inclusion of labels and quenchers; col. 3, lines 33-42 for more details on function), 
said double-stranded hybrid having an end that includes interacting, covalently attached label moieties, a bulky, non-planar fluorophore on one strand and on the other strand a non-bulky, planar moiety that is a non-fluorescent quencher, wherein neither strand of said at least one Reagent acts as a probe or a primer on a template strand amplified in the reaction (Example 
With regard to claim 4, Wangh teaches a reaction mixture of claim 1, wherein the Reagent comprises the sequence set forth in SEQ ID NO: 4.  
Qy          1 GGAGCAGACTAGCACTGAGGTA 22
              ||||||||||||||||||||||
Db          1 GGAGCAGACTAGCACTGAGGTA 22
With regard to claim 5, Wangh teaches a reaction mixture of claim 1, wherein the Reagent comprises the sequence set forth in SEQ ID NO: 5.  
Qy          1 GGAGCAGACTAGCACTGAGGTA 22
              ||||||||||||||||||||||
Db          1 GGAGCAGACTAGCACTGAGGTA 22

With regard to claim 6, Wangh teaches a reaction mixture of claim 1, wherein the Reagent comprises the sequence set forth in SEQ ID NO: 6.  
Qy          1 GAAATAAAATAAAAATAAAATA 22
              ||||||||||||||||||||||
Db          1 GAAATAAAATAAAAATAAAATA 22

With regard to claim 7, Wangh teaches a reaction mixture of claim 1zwherein the double-stranded hybrid of the Reagent is blunt ended and the label moieties are attached to terminal nucleotides2 FHBOSTON5239594.1Application No.: 16/372,027BUG-06002of the blunt end (col. 3, lines 33-42, where the end can be either blunt ended or one strand may extend beyond the end of the other).  
With regard to claim 8, Wangh teaches a reaction mixture of claim 1.wherein at least one double-stranded oligonucleotide Reagent comprises two double-stranded oligonucleotide Reagents having calculated Tm's differing from one another by at least 100C (col. 3, lines 33-42, where the end can be either blunt ended or one strand may extend beyond the end of the other).  
z wherein the two double- stranded oligonucleotide Reagents share a common oligonucleotide strand (col. 3, lines 33-42, where the end can be either blunt ended or one strand may extend beyond the end of the other; Table 1).  
With regard to claim 10, Wangh teaches a reaction mixture of claim 1, wherein at least the at least one double- stranded oligonucleotide of the Reagent consists of natural nucleotides (col. 3, lines 33-42, where the end can be either blunt ended or one strand may extend beyond the end of the other).  
With regard to claim 11, Wangh teaches a reaction mixture of claim 1, wherein the reaction mixture is a LATE-PCR reaction mixture (Example 1, where LATE PCR amplifications were carried out and then the reagent was added to additional reactions).  
With regard to claim 12, Wangh teaches a reaction mixture of claim 1, wherein the at least one nucleic acid target sequence is RNA, and the reaction mixture includes reverse transcriptase (Example 12, where real time RT-PCR was carried out).  
With regard to claim 13, Wangh teaches a reaction mixture of claim 1.wherein the reaction mixture includes at least one fluorescently labeled probe that is capable of hybridizing to said amplified target sequence and signaling (Example 10, where a labeled probe is included).  
With regard to claim 14, Wangh teaches a reaction mixture of claim 1, wherein the Tm of the at least one Reagent is used as a temperature mark (see examples, where the Tm of the reagent is critically important).  
With regard to claim 15, Wangh teaches a reaction mixture of claim 14, wherein at least one Reagent is at least two Reagents whose Tm's provide at least two temperature marks (see examples, where the Tm of the reagent is critically important).  

With regard to claim 17, Wangh teaches a reaction mixture of claim 1, wherein the at least one nucleic acid target sequence is RNA, and the reaction mixture includes reverse transcriptase (Example 12, where real time RT-PCR was carried out).  
With regard to claim 18, Wangh teaches a reaction mixture of claim 1, wherein one of the strands of the double-3FHBOSTON5239594.1Application No.: 16/372,027BUG-06002stranded hybrid is longer than the other strand, and further wherein the shorter strand has a polymerase- extendable 3' end (col. 3, lines 33-42, where the end can be either blunt ended or one strand may extend beyond the end of the other).  
With regard to claim 19, Wangh teaches a kit of reagents for amplifying at least one DNA target sequence, said kit including the reagents for a reaction mixture according to claim 1 (col. 9, where kits are taught).

Conclusion
No Claims are allowed.  Claims 1 and 4-19 stand rejected.
Claim 2-3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 and 3 are free of the art because none of the prior art sequences teach the full length sequence that has a priority date prior to the earliest priority date of the instant application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM